Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 1, 2, and 10-16 are pending and are allowed herein.
	The requirement for election/restriction is withdrawn herein, and the withdrawn claims are rejoined herein.  
The following is an Examiner’s statement of reasons for allowance: the closest prior art remains Zhang.  The prior art, while teaching components with similar uses combined together, does not provide motivation for the selection of the specific species as instantly claimed.  Without the use of improper hindsight reconstruction, one of ordinary skill in the art would not arrive at the particular species. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TREVOR LOVE/Primary Examiner, Art Unit 1611